Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,7 and 13, the claims should recite etching the hardmask in the step before ‘forming the plurality of device structures” step as this layer is between the photoresist and the device material layer.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,7-10,13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte et al. 20200363719.
Labonte et al. 20200363719 teaches with respect to figure 3A-3J,  a substrate (301), coated with an etch stop layer (302)  device material layer (304) of SiN, SiOC, TiO2, SiO2, Vox, Al2O3, ITO, ZnO, Ta2O5, Si3N4, ZrO2 or SiCN. A greyscale patterned photoresist (306) defines the grating field.  The grating field is etched to form varying thickness thicknesses using a resist etch process such as ion beam etching, reactive ion etching, directional RIE, plasma etching, thermal atomic etching or laser ablation. A hardmask  (314) of Cr,Ag,Si3N4, TiN, C is then blanket coated on the patterned device.  This is then filled with an organic planarizing layer (316). A photoresist (318) is then provided and patterned using lithography, photolithography, digital lithography or the like. The patterned resist is then used to pattern the planarizing layer (316) and the hardmask layer (314). The photoresist (318) and planarizing layer (316) are then stripped. The patterned hardmask is used to transfer the grating pattern into the  pattern the device material layer (304). The hardmask is then removed  [0024-0072].  The gray-tone resist can be any one, two or three dimensional shape to be formed in the  device material layer including the linear pattern illustrated in figures 3C-3E and 3G [0027].  The etching techniques include gray-tone etch and/or laser ablation [0023]. 
. 

Claims 1-4,7-10,13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer 20200124865, in view of  Mathia et al. 20170307834.
Meyer 20200124865 teaches with respect to figure 4A-4J,  a substrate (302), coated with an etch stop layer (402)  underlayer (304) of Si3N4 and a patterned hardmask of silicon dioxide (306) which defines the grating field.  The grating field is etched to form varying thickness thicknesses using a scanned ion beam. An etch stop layer (404) of TiN, TaN or silicon dioxide is then blanket coated on the patterned device.  This is then filled with a planarizing/optical proximity layer (406) of SiN. A photoresist (408) is then provided and patterned using lithography or the like.  The patterned resist is then used to the optical proximity layer (406) and the etch stop layer (404). The photoresist (408) and optical proximity layer (406) are then stripped. The patterned etch stop layer is used to transfer the grating pattern into the  pattern the underlayer (304) [0063-0072].  The etch may be programmed to generate the desired profile in the underlayer (304) including the linear pattern illustrated in the figures [0042,0050-0052]. 
Mathia et al. 20170307834 describes the deposition of a silicon nitride layer as the dielectric material (114), which is processed lithographically with a greyscale exposure and subsequent etching or laser ablation to form the recess with the angled sidewall illustrated in figure 3, which is then filled with polysilicon [0019]. 
	It would have been obvious to modify the process of Meyer 20200124865 to by using laser ablation to form the sloped pattern in the silicon nitride underlayer (304) as is taught in .
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Labonte et al. 20200363719, in view of Hautala et al. 20190258008.
Hautala et al. 20190258008 teaches the grating can have a sinusoidal pattern to the height as illustrated in figure 1A or a sloped pattern as illustrated in figures 4C and 6C. 
It would have been obvious to modify the processes rendered obvious by Labonte et al. 20200363719 by patterning the device material layer (304) in a curved/non-linear or sinusoidal pattern as this is known to form useful gratings as evidenced by figures 1A, 4C and 6C of Hautala et al. 20190258008
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer 20200124865, in view of  Mathia et al. 20170307834, further in view of Hautala et al. 20190258008
It would have been obvious to modify the processes rendered obvious by the combination of Meyer 20200124865 and Mathia et al. 20170307834 by patterning the device material layer (304) in a curved/non0linear or sinusoidal pattern as this is known to form useful gratings as evidenced by figures 1A, 4C and 6C of Hautala et al. 20190258008.

Claims 1,3-5,7,9-11,13,15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehbets et al. 6545808, in view of Stone 10955596.
Ehbets et al. 6545808 teaches with respect to figures 7A-F, a substrate (17), coated with a etch stop layer (25) and a variable thin film layer (21), which can be silica or quartz (SiO2), MgF2 or CeF2.After deposition the variable thin film is etched to provide the desired surface 
Stone 10955596 teaches the use of an Al layer coated on a quartz substrate, which is then overcoated with a resist. The resist is exposed and developed to forma  grating pattern which is then transferred into the Al film, which was then used as an etch mask during the transfers of the pattern by etching the quartz substrate with an RIE process (4/25-44).  
It would have been obvious to modify the process of Ehbets et al. 6545808 using laser ablation to form the desired profile in the variable thickness layer, by providing an Al hardmask between the resist and the variable thickness layer and using that as a hardmask based upon the teachings of Stone 10955596

Claims 1,3-7,9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehbets et al. 6545808, in view of Stone 10955596, further in view of Hautala et al. 20190258008
It would have been obvious to modify the processes rendered obvious by the combination of Ehbets et al. 6545808 and Stone 10955596 by patterning the device material layer (304) in a curved/non0linear or sinusoidal pattern as this is known to form useful gratings as evidenced by figures 1A, 4C and 6C of Hautala et al. 20190258008.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11112694 in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 1-27 of U.S. Patent No. 11112694 by using laser ablation to form the recess in the device material layer based upon the disclosed use of laser ablation to pattern the device material layer (304)  in Labonte et al. 20200363719 at [0023,0030] or the use of laser ablation to pattern a sloped profile in Mathia et al. 20170307834. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10935799 in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 1-15 of U.S. Patent No. 10935799 by using laser ablation to form the recess in the underlayer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Labonte et al. 20200363719 at [0023,0030] or the use of laser ablation to pattern a sloped profile in Mathia et al. 20170307834. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10823888 in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 1-15 of U.S. Patent No. 10823888 by using laser ablation to form the recess in the sacrificial based upon the disclosed use of laser ablation to pattern the device material layer (304) in Labonte et al. . 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11226441 in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 1-20 of U.S. Patent No. 11226441 by using laser ablation to form the recess/trench in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304) in Labonte et al. 20200363719 at [0023,0030] or the use of laser ablation to pattern a sloped profile in Mathia et al. 20170307834. 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 17/257767 (20210294014) in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 15-20 of copending Application No. 17/257767 (20210294014)  by using laser ablation to form the recess in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer (304)  in Labonte et al. 20200363719 at [0023,0030] or the use of laser ablation to pattern a sloped profile in Mathia et al. 20170307834. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/871751 (20210351069) in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/656798 (20200144109) in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 1-20 of copending Application No. 16/656798 (20200144109)  by using laser ablation to form the recess in the grating material layer based upon the disclosed use of laser ablation to pattern the device material layer (304)  in Labonte et al. 20200363719 at [0023,0030] or the use of laser ablation to pattern a sloped profile in Mathia et al. 20170307834. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of copending Application No. 16/662086 (20200142120) in view of Mathia et al. 20170307834 or Labonte et al. 20200363719.
It would have been obvious to modify the claimed process of claims 15-20 of copending Application No. 16/662086 (20200142120)  by using laser ablation to form the recess in the grating layer based upon the disclosed use of laser ablation to pattern the device material layer 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montazaeri et al. 20140358128 is similar to Meyer 20200124865
Liu et al. 20070175860, Amako et al. JP 2009-134287, Colburn et al. 10649141 and Vora 10976483 teaches grating etched into curved surfaces.
	Cho et al. 20160365290 describes the deposition of the third dielectric layer which is silicon nitride (Si3N4), which may be etched anisotropically by reactive ion etch (RIE), ion beam etching, plasma etching or laser ablation [0046]. 
Amako et al. JP 2009-134287 teaches with respect to figure 11-12, a substrate having two different levels (3a, 3b) forming a diffractive structure formed by lithographic patterning combined with wet or dry etching, a photosensitive film (9) is then applied followed by an optical contact liquid (10) and a substrate (11) with an antireflection layer (13). This is exposed and developed to form the pattern of the grating, which is then transferred into the substrate [0066-0083].
Amako et al. 2013-140376 teaches with respect to figures 7-8, a glass substrate (6) where a polymer layer (4) is coated upon this a patterned to produce a step height. This was then coated with an aluminum layer (2) and an antireflection layer (32), and a photoresist (34).  The resist is exposed and patterned on the structure. The antireflection layer can be silicon dioxide, which has etch selectivity relative to aluminum [0059-0067]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 1, 2022